Exhibit 10.5

Execution Version

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of August 5, 2020, by SeaWorld Parks &
Entertainment, Inc., a Delaware corporation, Sea World LLC, a Delaware limited
liability company and SeaWorld Parks & Entertainment LLC, a Delaware limited
liability company (each, a “Grantor” and collectively, the “Grantors”), in favor
of Wilmington Trust, National Association, in its capacity as collateral agent
pursuant to the Indenture (in such capacity, the “Collateral Agent”).

WITNESSETH:

WHEREAS, the Grantors are party to a Second Lien Security Agreement dated as of
August 5, 2020 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, each
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Copyright Collateral.  Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Article 9 Collateral (excluding any
Excluded Assets) of such Grantor:

(a)Copyrights and exclusive Copyright Licenses of the Grantor, including,
without limitation, those listed on Schedule I attached hereto (hereinafter, the
“Copyright Collateral”).

SECTION 3.The Security Agreement.  The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement.  In the event that any provision of this Copyright Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

SECTION 4.Termination.  Upon termination of the Security Agreement in accordance
with Section 6.12 thereof, the Collateral Agent shall, at the expense of the
Grantors, execute, acknowledge, and deliver to the Grantors an instrument in
writing in recordable form releasing the lien on and security interest in the
Copyright Collateral under this Copyright Security Agreement and any other
documents required to evidence the termination of the Collateral Agent’s
interest in the Copyright Collateral.

SECTION 5.Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[Signature Pages Follow]




 

--------------------------------------------------------------------------------

 

SEAWORLD PARKS & ENTERTAINMENT, INC.

SEA WORLD LLC

SEAWORLD PARKS & ENTERTAINMENT LLC

 

 

By:/s/ Harold J. Herman
Name: Harold J. Herman
Title: Assistant Secretary




 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:/s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

 